Name: 2013/203/EU: Council Decision of 22Ã April 2013 on the signing, on behalf of the European Union, of an Agreement between the European Union and the Swiss Confederation concerning cooperation on the application of their competition laws
 Type: Decision
 Subject Matter: European construction;  competition;  international affairs;  Europe
 Date Published: 2013-04-27

 27.4.2013 EN Official Journal of the European Union L 117/6 COUNCIL DECISION of 22 April 2013 on the signing, on behalf of the European Union, of an Agreement between the European Union and the Swiss Confederation concerning cooperation on the application of their competition laws (2013/203/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 103 and 352, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 10 December 2010, the Council authorised the Commission to open negotiations with the Swiss Confederation concerning cooperation on the application of the competition laws of the Union and of the Swiss Confederation. (2) The negotiations with the Swiss Confederation have been completed. (3) The Agreement should be signed subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the Swiss Confederation concerning cooperation on the application of their competition laws is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union subject to its conclusion. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 22 April 2013. For the Council The President S. COVENEY (1) The text of the Agreement will be published together with the decision on its conclusion.